UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6275



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DORY MICHAEL EPPS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (CR-02-85; CA-04-652-2)


Submitted: January 26, 2006                 Decided:   January 30, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dory Michael Epps, Appellant Pro Se.       Michael Calvin Moore,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Dory Michael Epps seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C. § 2255 (2000) and

denying his motion to reconsider filed pursuant to Fed. R. Civ. P.

59(e) as a second or successive § 2255 motion.              The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability.      28 U.S.C. §2253(c)(1) (2000).          A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have independently

reviewed the record and conclude that Epps has not made the

requisite showing.

              Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented     in   the

materials     before   the    court   and     argument    would   not    aid   the

decisional process.

                                                                        DISMISSED




                                      - 2 -